Citation Nr: 0101285	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  94-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for mixed hearing 
loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
December 1952.  

This appeal arose from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO denied the veteran's 
claim for entitlement to an increased (compensable) 
evaluation for hearing loss.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 1994 a transcript of which has 
been associated with the claims folder.  

In February 1998 the evaluation of mixed hearing loss was 
increased to 20 percent effective November 17, 1998

In August 1998 the Board of Veterans' Appeals (Board) issued 
a remand for additional development and adjudicative action.  
Specifically the remand was to satisfy the veteran's request 
for a hearing before the Board at the RO.  

The veteran testified before the undersigned member of the 
Board in May 1999, a transcript of which has been associated 
with the claims folder.  

In June 1999 the Board remanded again for additional 
development and adjudicative action.  A statement of the case 
was required on the issue of entitlement to an earlier 
effective date of the grant of the 20 percent evaluation for 
hearing loss.  The RO was also to consider pertinent 
regulatory changes and arrange for the veteran to be 
reexamined by VA.  Additional treatment records, if any were 
also to be requested.  While the RO issued a statement of the 
case as to the issue of entitlement to an earlier effective 
date for the 20 percent evaluation for bilateral hearing 
loss, the veteran never submitted a substantive appeal in 
response thereto; accordingly, this issue is not considered 
part of the current appellate review.

The development requested was completed.  The RO continued 
the 20 percent evaluation and the claim was returned to the 
Board for further appellate review.  


FINDING OF FACT

At no time has the veteran shown level IV impairment in the 
better ear with level IX, X or XI impairment in the worse 
ear, level V impairment in the better ear with level VII or 
level VIII impairment in the worse ear, or level VI hearing 
in the better ear with level VI or level VII impairment in 
the worse ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
mixed hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Codes 6100, 6101 (effective prior to June 10, 
1999);  38 C.F.R. §§ 4.85, 4.86a, 4.87, Tables VI, VIA, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A VA audiology examination was conducted in July 1993.  
Puretone thresholds (in decibels) for the right ear at 1000, 
2000, 3000 and 4000 Hertz were 30, 35, 30, and 40 or an 
average of 33.75 (34 using conventional rounding).  Speech 
recognition using  the Maryland CNC word list was 96 percent 
for the right ear.  Puretone thresholds for the left ear at 
those frequencies were 95, 100, 95 and 105 or an average of 
98.75 (99 using conventional rounding).  Speech recognition 
using the same methodology as used with the right ear was 76 
percent.  




Additional examinations for the purpose of hearing aid 
evaluation were conducted in November 1993 and December 1996.  

In November 1993 readings were not taken at 3000 Hertz.  The 
thresholds (in decibels) for the right ear at 1000, 2000 and 
4000 Hertz were 35, 30, and 40.  The left ear thresholds at 
those frequencies were 95, 100, and 105.  It appears that 
speech discrimination was 94 percent for the right ear and 66 
percent for the left ear.  

When the veteran was examined in December 1996 right ear 
thresholds were 35, 40, 45 and 55.  Left ear thresholds were 
80, 80 and 90.  The threshold at 3000 Hertz was not recorded 
for the left ear.  Speech discrimination was apparently 92 
percent on the right and 72 percent on the left.  

The veteran's hearing was reexamined in November 1997.  
Puretone thresholds (in decibels) for the right ear at 1000, 
2000, 3000 and 4000 Hertz were 45, 45, 50, and 70 or an 
average of 52.5 (53 using conventional rounding).  Speech 
recognition using  the Maryland CNC word list was 80 percent 
for the right ear.  Puretone thresholds for the left ear at 
those frequencies were 70, 80, 85 and 90 or an average of 
81.25 (81 using conventional rounding).  Speech recognition 
using the same methodology as used with the right ear was 72 
percent.

The veteran underwent another VA audiology examination in 
August 2000.  Puretone thresholds (in decibels) for the right 
ear at 1000, 2000, 3000 and 4000 Hertz were 40, 40, 50, and 
55 or an average of 46.25 (46 using conventional rounding).  
Speech recognition using  the Maryland CNC word list was 100 
percent for the right ear.  Puretone thresholds for the left 
ear at those frequencies were 70, 75, 80 and 80 or an average 
of 76.25 (76 using conventional rounding).  Speech 
recognition using the same methodology as used with the right 
ear was 98 percent.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (2000).  

In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
See also 38 C.F.R. § 4.2 (2000).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson, 
12 Vet. App. 119, the Court held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In view 
of the denial of the claimant's appeal covered more fully 
below, the Board finds that assignment of staged ratings in 
the veteran's case is not for application.

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (2000).  

During the veteran's appeal changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999.  64 Fed. Reg. 
25202 (May 11, 1999) (codified in relevant portion at 
38 C.F.R. §§ 4.85 Tables VI, VII, Diagnostic Code 6100).  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in this case, the amended 
regulations did not result in any substantive changes.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999) (discussing the method of evaluating hearing 
loss based on the results of puretone audiometry results and 
the results of a controlled speech discrimination test and 
indicating that there was no proposed change in this method 
of evaluation).  

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  Moreover, 
Table VII was amended in that hearing loss is now rated under 
a single code, that of Diagnostic Code 6100, regardless of 
the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).

Evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  

A noncompensable evaluation is provided where hearing in the 
better ear is level I and hearing in the poorer ear is level 
I through IX;  where hearing in the better ear is level II, 
and hearing in the poorer ear is level II to IV;  or where 
there is level III hearing in both ears.  38 C.F.R. § 4.85, 
Table VII, Diagnostic Code 6100.  

A compensable evaluation of 10 percent is assigned where 
hearing in the better ear is level I and hearing in the worse 
ear is level X or XI;  where hearing in the better ear is 
level II, and hearing in the worse ear is level V to XI;  
where hearing in the better ear is level III and hearing in 
the worse ear is level IV to VI;  or where hearing in the 
better ear is level IV with level IV or V in the other ear.  
Id.  

A 20 percent evaluation is assigned where hearing in the 
better ear is at least at level III with hearing in the worse 
ear of level VII to XI.  A 20 percent evaluation is also 
assigned where hearing in the better ear is level IV and 
hearing in the worse ear is level VI to XIII or hearing in 
the better ear is level V and hearing in the worse ear is 
level V or VI.  Id.

A 30 percent evaluation requires at least level IV impairment 
in the better ear with level IX, X or XI impairment in the 
worse ear.  A 30 percent evaluation is also warranted where 
there is level V impairment in the better ear with level VII 
or level VIII impairment in the worse ear, or level VI 
hearing in the better ear with level VI or level VII 
impairment in the worse ear.  Id.

Where speech discrimination percentage is 92-100 and the 
puretone threshold average ranges from 0 to 49 hearing 
impairment is characterized as level I.  When speech 
discrimination is in the same percent range but the puretone 
threshold average is from 74 to 81 hearing impairment is 
characterized as level II.  

When speech discrimination is from 76 to 82 percent and the 
puretone threshold average is from 50 to 57, hearing 
impairment is classified as level IV.  

When speech discrimination is in the same range but the 
puretone threshold average is 98 or above, hearing is 
characterized as level V.  

When speech discrimination is from 68 to 74 percent and the 
puretone threshold average is 74 to 81, hearing is 
characterized as level VI.  When speech discrimination is in 
the same range but the puretone threshold average is 82 to 89 
hearing is characterized as level VII.  

On November 9, 2000, H.R. 4864, the "Veterans Claims 
Assistance Act of 2000"  was enacted.  This law eliminates 
the well-grounded requirement in 38 U.S.C.A. 5107 and 
reverses the decision of the Court in Morton v. West, 12 Vet. 
App. 477 (1999), which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well-grounded."  The act also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

The duty to assist specifically includes obtaining relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain, and that whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  The notification must identify the 
records the Secretary is unable to obtain; explain the 
efforts that the Secretary made to obtain those records; and, 
describe any further action to be taken by the Secretary with 
respect to the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, to be codified 
at 38 U.S.C.A. § 5103A(b)(3).  The assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

Furthermore, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  

38 U.S.C.A. § 5107 as amended now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. 

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2000);  38 C.F.R. 
§§ 3.102, 4.3 (2000).  


Analysis

As noted above, the concept of well groundedness has been 
eliminated.  The Board is satisfied that, with respect to the 
issue at hand, all relevant facts have been adequately 
developed for the purpose of adjudicating the claim; no 
further assistance in developing the facts pertinent to the 
claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has not 
identified any additional sources of medical treatment 
records including private records, records in the possession 
of a military facility or other government records.  VA 
records have been requested and received.  He has received 
multiple VA examinations and has had the opportunity to 
testify at hearings before an RO Hearing Officer and the 
undersigned Member of the Board.  

Applying the pertinent regulations, an increased examination 
is not warranted.  Again, to warrant a 30 percent evaluation 
the veteran would have to show at least level IV impairment 
in the better ear with level IX, X or XI impairment in the 
worse ear.  A 30 percent evaluation is also warranted where 
there is level V impairment in the better ear with level VII 
or level VIII impairment in the worse ear or level VI hearing 
in the better ear with level VI or level VII impairment in 
the worse ear.  

The July 1993 VA examination showed level I impairment in the 
right ear and level V impairment in the left ear.  For the 
right ear, a puretone average threshold of 34 with 96 percent 
speech recognition is level I hearing.  For the left ear, a 
puretone average threshold of 99 with speech recognition of 
76 percent is level V hearing.  Level I hearing in the better 
ear taken together with level V hearing in the worse ear is 
no more than 0 percent disabling by regulation. 38 C.F.R. 
§ 4.85, Table VII, Diagnostic Code 6100.  

It is noted that on that date, the veteran's left ear speech 
recognition was borderline, but even if he had had 74 percent 
speech recognition in that ear rather than 76 percent 
recognition, his hearing would only have been classified as 
level VII as opposed to level V, and the 0 percent evaluation 
would have been the same.  


Level I impairment in the better ear together with level VII 
impairment in the worse ear only warrants only a 
noncompensable evaluation.  Id.  

The November 1993 and December 1996 hearing aid evaluations 
are not adequate for rating purposes because they do not 
contain complete results.  Readings at 3000 Hertz are needed 
for both ears to properly apply the rating criteria.  
38 C.F.R. § 4.85(d).  

The November 1997 VA audiology examination showed level IV 
impairment in the right ear and level VI impairment in the 
left ear.  For the right ear a puretone average threshold of 
53 with 80 percent speech recognition is level IV impairment.  
For the left ear a puretone average threshold of 81 and 
speech recognition of 72 percent is level VI impairment.  
Level IV hearing in the better ear in combination with level 
VI impairment in the worse ear only supports a 20 percent 
evaluation. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  

The Board notes that on this occasion, the left ear puretone 
hearing threshold was borderline but even if it could have 
been rounded up to 82 (rather than being rounded down to 81 
in accordance with mathematical convention) the veteran would 
only have had level VII impairment in that ear rather than 
level VI impairment.  A combination of Level IV impairment in 
the better ear and level VII impairment in the worse ear 
would still only warrant a 20 percent evaluation.  Id. 

The August 2000 audiology examination showed level I 
impairment in the right ear and level II impairment in the 
left ear.  For the right ear, a puretone average threshold of 
46 with 100 percent speech recognition is level I impairment.  
For the left ear a puretone average threshold of 76 and 
speech recognition of 98 percent is level II impairment.  
Level I impairment in the better ear and level II impairment 
in the worse ear is at best noncompensable hearing 
impairment. 38 C.F.R. § 4.85, Table VII, Diagnostic Code 
6100.  Rounding up the average thresholds would not have 
changed the impairment level classification of either ear.  

Because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered there is no doubt as to 
the proper evaluation to assign.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992);  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  

In summary, at no time has the veteran shown level IV 
impairment in the better ear with level IX, X or XI 
impairment in the worse ear, level V impairment in the better 
ear with level VII or level VIII impairment in the worse ear, 
or level VI hearing in the better ear with level VI or level 
VII impairment in the worse ear.  Therefore, the criteria for 
entitlement to increased evaluation for mixed hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2000);  38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, 
Diagnostic Codes 6100, 6101 (effective prior to June 10, 
1999);  38 C.F.R. §§ 4.85, 4.86a, 4.87, Tables VI, VIA, VII, 
Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).  An increased evaluation is not 
supported at any time.  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
has not provided the veteran with the criteria referable to 
assignment of extraschedular evaluations or discussed the 
provisions in light of his claim.  

However, a claim of entitlement to an increased evaluation 
for a service-connected disability implies a claim of 
entitlement to an extraschedular evaluation.  The veteran and 
his representative have presented arguments which by 
implication include consideration of assignment of an 
extraschedular evaluation.  The veteran has had the 
opportunity to not only present oral and written arguments in 
view of the two hearings he has been afforded, he has also 
had the opportunity to submit additional evidence and was 
given this option on remand of his case to the RO for further 
development.  There would be no prejudice to the veteran for 
the Board to currently address the claim of extraschedular 
evaluation.  VAOPGCPREC 6-96;  Bernard v. Brown, 4 Vet. 
App. at 394.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Undersecretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of his mixed hearing loss.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization or marked interference 
with employment due to the service connected disability.  
Therefore, there exists no basis upon which to refer the 
veteran's case to the Director of the VA Compensation and 
Pension Service for consideration of extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
mixed hearing loss is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 



